DETAILED ACTION
Notice to Applicant
Claims 1-21 are pending and are examined herein. This is the first action on the merits

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over US Patents Nos. 9,780,358; 10,290,871; and 10,553871. Although the claims at issue are not identical, they are not patentably distinct from each other because the patents issued above have been allowed from the same parent application and contain a range of claim limitations covering the active material, energy density, supplemental lithium, electrode loading, electrode density, etc. Insofar as any of the claim limitations are not explicitly found in any of the patents above, they are currently believed to be found in the prior art of record, either in the IDS documents filed in this case or in the prior art cited in the rejections below. Because the claims are lengthy and complex, and because the scope of such limitations are likely to change throughout prosecution, a one-to-one matching of each claim to each of the above patents has not been undertaken here, but the claims should be considered to be presumptively rejected under the double patenting statutes unless Applicant can point to a critical limitation that is not claimed in those patents and is not rendered obvious by the prior art of record. Ultimate allowance in this case seems likely to be predicated on the filing of terminal disclaimers in this case over those patents. 
Claim Objections
Claim 12 objected to because of the following informalities:  claim 12 has a reference to the specification in bold.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 14-16 recite a handful of limitations concerning an “SiO-carbon composite” or an “SiO-Si-Carbon” or an “porous silicon based material” with given capacity characteristcs. The capacity characteristics appear to come from page 13 of the specification, but while page 13 discloses such characteristics, it does not disclose those characteristics being linked to particular composition, as claimed. A pure recitation of cycling characteristics that is not linked to clear material composition does not appear to be an enabled claim limitation, since insofar as those characteristics differ from those recited in the prior art for the respective class of compositions, one of ordinary skill in the art would not be put on notice of the relevant, critical differences between the claimed composition and the compositional class known in the prior art that supposedly does  not have the claimed cycling characteristics. The claims are therefore also rejected under § 112 for lack of enablement, at least insofar as they might be implicitly disclosed by the specification. Applicant must be able to point some positive structural feature or method step that is responsible for capacity characteristics which Applicant might assert differ from prior art materials that fall within the broad classes claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buckley (US 2009/0263707 to Buckley et al.) in view of Hu ("Superior Storage Performance of a Si@SiOx/C Nanocomposite as Anode Material for Lithium-Ion Batteries." Angew. Chem. Int. Ed. 47 (2008) 1645-1649 by Hu et al.), Wang ("Nano-sized SiOx/C composite anode for lithium ion batteries." Journal of Power Sources 196 (2011) 4811-4815 available January 2011, by Wang et al.), and Stefan (US 2012/0045670 to Stefan et al.).
	Regarding Claim 1, Buckley teaches:
an electrode stack comprising a positive electrode element 104, a negative electrode element 102, a separator 106, and current collectors 108 and 110
wherein each positive electrode comprises a lithium rich metal oxide active material (para 0018) having a specific discharge capacity of at least about 250 mAh/g (para 0039) having a loading on each side of the current collector from about 20 mg/cm2 to about 50 mg/cm2 (para 0050) 
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).
	Although Buckley does not explicitly teach that the discharge energy density at the 100th charge-discharge cycle is at least about 90% of the discharge energy density at the 5th cycle, Buckley does teach a 20th cycle discharge capacity of the positive active material is at least about 98% of the 5th cycle discharge capacity (para 0064) and has examples wherein the discharge capacity is at least 90% of the 6th cycle discharge capacity out past 50 cycles (Fig. 3), in line with the instant invention (para 0064). Hu, similarly teaches a high rate of capacity retention for the negative active material, expected to be the limiting factor in capacity decline, that appears to be above 90% out to 100 cycles over a range of current draws (see Fig. 3b, which teaches little decline from the 5th to the 100th cycle). Absent Applicant pointing to some positive structural difference which is critical to achieving the claimed capacity retention, the battery of Buckley, using at least some conventional negative active materials in the art, such as those disclosed in Hu, would be expected to achieve the claimed capacity retention characteristics.  
an electrolyte comprising lithium ions (para 0053)
that the negative electrode material can vary widely and may include all forms of silicon known in the prior art (para 0047)
that a person of ordinary skill in the art will recognize that a wide variety of ranges of positive active material loading are possible (para 0050) and that the negative active material loading is not even discussed, implying that it a matter of ordinary experimentation and routine optimization 

what the specific capacity, density, and loading level of the negative active material are
and therefore does not teach a negative active material with the claimed specific capacity, with the claimed density
	Hu, however, from the same field of invention, regarding a silicon anode material, teaches a silicon, silicon suboxide, and carbon nanostructured composite as an anode material for lithium ion batteries (title, page 1645). The material in Hu comprises nanostructured silicon and silicon suboxide blended with PVDF binder and carbon black conductive additive (see e.g. top of 1647 and 1649) and teaches reversible capacities as high as 1150 mAh/g (page 1647 first paragraph) including high reversible capacities at high current densities up to approximately 1C (page 1647 second paragraph). This material is interpreted to anticipate the claimed "active material having a specific discharge capacity of at least about 700 mAh/g at cycle 5 at a rate of C/3 discharged from 1.5V to 5mV against lithium" even though the discharge capacity at exactly those conditions is not explicitly stated by Hu, since Hu teaches a material of substantially similar composition that achieves higher reversible capacities at higher rates at higher cycle numbers (see page 1647 cited above).
	Hu does not explicitly teach the loading or the material density. The claimed ranges, however, are very broad and are well-known in the art for similar compositions. Hu has a substantially similar composition to the material used in the instant invention so that the density of the material in Hu would be expected to fall within the claimed range as an inherent property. Buckley does not teach loading ranges for the negative electrode either, and indicates that one of ordinary skill in the art would have known that the loading of active materials can encompass a broad range. It is to be expected that one of ordinary skill in the art would have been able to select at least one loading range since the two prior art references cited neglect to mention one yet it is still assumed that one of ordinary skill in the art can obtain a functioning battery with the claimed properties based on their disclosures. One of ordinary skill 
	Additionally, Wang teaches a similar silicon-based material with a loading of 2-3 mg/cm2 (Fig. 4, and "electrochemical characterization on page 4812) indicating that the claimed range for loadings was known for very similar materials. Since Buckley and Hu do not explicitly teach the loading quantity or density of the negative active material, it would have been obvious to one of ordinary skill in the art that the loadings taught in Wang, which are directed to similar materials and fall within the claimed ranges, could have been used. The claimed ranges do not appear to be critical ranges, outside the scope of one of ordinary skill in the art since the combination of Buckley and Hu teaches batteries with the claimed properties (i.e. positive electrode material is substantially the same and Hu achieves better specific discharge capacities with the claimed silicon suboxide material). See also Kumar (US 2012/0028105), directed towards a similar battery design, wherein the negative electrode has a density of greater than 1.2 g/mL, suggesting that anode densities of up to 1.2 or 1.3 g/mL were conventional in the art (para 0071). 
	The limitation “supplemental lithium in an amount with an oxidation capacity corresponding to 0% to 110% of the irreversible capacity loss” is interpreted to, in the strict sense, not even require supplemental lithium. In the interests of compact prosecution, however, supplemental lithium was known in the art. Stefan, for example, from the same field of invention, regarding a battery with a silicon-based negative active material (abstract), teaches inclusion of an auxiliary electrode comprising 
	Regarding Claim 2, Buckley teaches:
a pouch cell (para 0057) with a ceramic separator (e.g. para 0006)
	Regarding Claim 3, Buckley teaches: 
a positive active material density of about 2 to about 3.5 g/mL (para 0064)
a specific discharge capacity of at least about 180 mAh/g (Fig. 3)
up to 5 wt% conductive additive, up to 7.9 wt% polymer binder, and the balance being positive active material, such that the composition overlaps the range of compositions disclosed in Buckley (see e.g. para 0005, claims 1, 4, and 5)
	Regarding Claim 4, Buckley teaches:
graphite and carbon black (claim 18)
	Regarding Claims 5 and 6, Hu renders obvious:
70 wt% silicon based active material, 20 wt% binder, and 10 wt% carbon black (page 1659)
	Regarding Claim 7, Hu renders obvious:
teaches reversible capacities as high as 1150 mAh/g (page 1647 first paragraph) including high reversible capacities at high current densities up to approximately 1C (page 1647 second paragraph)
irreversible capacity loss of around 1/3 for the silicon-SiO-carbon embodiment with VC (see Fig. 3b)

	Regarding Claim 8, Stefan renders obvious:
supplemental lithium up to 50% of irreversible capacity loss (para 0047)
	Regarding Claim 9, Buckley teaches:
discharge energy densities of 250-550 Wh/kg, well above the claimed  250 Wh/kg (para 0061)
including 50th cycle discharge capacity that is fairly stable (Fig. 3), such that 50th cycle capacity of at least 250 Wh/kg are rendered obvious by Buckley absent a compelling positive structural feature supposed to account for an improvement over what is disclosed in Buckley, which actually teaches energy densities of up to 550 Wh/kg
	Regarding Claim 10, Buckley teaches:
volumetric discharge energy densities of 650 Wh/l to 1150 Wh/l, well over the claimed amount (para 0021)
	Regarding Claim 11, Hu renders obvious:
70 wt% silicon based active material, 20 wt% binder, and 10 wt% carbon black (page 1659)
wherein the decline in reversible negative electrode capacity at the 100th cycle shows little decline (Fig. 3b)
	Buckley teaches:
stable 50th cycle discharge capacity of at least about 250 Wh/kg (Fig. 3, para 0021)
th cycle of at least about 94% of the discharge energy density at the 5th cycle, the Buckley in battery shows a stable discharge capacity out to at least 50 cycles, and when combined with Hu, which also shows a fairly stable material, appears to comprise substantially the same materials as the instantly claimed battery. Absent Applicant’s pointing to a positive structural feature that differentiates it from the proposed combination and is enabled by the instant specification, the claimed battery characteristics would be expected to be a product of the batteries disclosed in Buckley using known silicon-based anode materials and supplemented with auxiliary lithium. Assertions otherwise that cannot point to a positive structural difference between the proposed combination and the claimed battery are either unconvincing or not enabled by the instant specification. 
Claims 12-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi (US 2008/0131873 to Choi et al.) in view of Wang ("Nano-sized SiOx/C composite anode for lithium ion batteries." Journal of Power Sources 196 (2011) 4811-4815 available January 2011, by Wang et al.), Hu ("Superior Storage Performance of a Si@SiOx/C Nanocomposite as Anode Material for Lithium-Ion Batteries." Angew. Chem. Int. Ed. 47 (2008) 1645-1649 by Hu et al.), and Stefan (US 2012/0045670 to Stefan et al.).
	Regarding Claims 12, 19, 20, and 21, Choi teaches:
a negative electrode for a lithium ion secondary battery comprising SiO (claim 4)
wherein the anode comprises 80-95 wt% active material, a polyimide binder of 5-7 wt% and an additional binder of 0.05 to 10 wt%, and a conductive agent such as graphite or carbon black (paras 0049 and 0061) wherein the conductive agent can be added in an amount of e.g. wt% (para 0088)
wherein the loading is 2.7 to 4.2 mg/cm2 (paras 0089-0090)

	Choi does not teach explicitly:
the kinds of silicon-based materials to use such that any conventionally known materials would have been obvious to use in the battery of Choi
such Choi therefore does not teach a composite SiOx material with carbon, having a specific capacity of at least 700 mAh/g at C/3, and a density between 0.35 g/mL and 1.6 g/mL 
	Wang, however, from the same field of invention, regarding silicon-based material, teaches an SiOx-C composite with a loading of 2-3 mg/cm2 (Fig. 4, and "electrochemical characterization on page 4812) indicating that the claimed range for loadings was known for very similar materials. Hu, also regarding an SiOx-C composite, teaches a silicon, silicon suboxide, and carbon nanostructured composite as an anode material for lithium ion batteries (title, page 1645). The material in Hu comprises nanostructured silicon and silicon suboxide blended with PVDF binder and carbon black conductive additive (see e.g. top of 1647 and 1649) and teaches reversible capacities as high as 1150 mAh/g (page 1647 first paragraph) including high reversible capacities at high current densities up to approximately 1C (page 1647 second paragraph). This material is interpreted to anticipate the claimed "active material having a specific discharge capacity of at least about 700 mAh/g at cycle 5 at a rate of C/3 discharged from 1.5V to 5mV against lithium" even though the discharge capacity at exactly those conditions is not explicitly stated by Hu, since Hu teaches a material of substantially similar composition that achieves higher reversible capacities at higher rates at higher cycle numbers (see page 1647 cited above). It would have been obvious to use a composite SiOx-carbon material like those disclosed in Wang and/or Hu at the claimed loading level, since Choi renders obvious any conventional SiOx materials known in the art. It additionally would have been obvious to one of ordinary skill in the art to use such a material at a loading density within the claimed range, either because Hu and Wang implicitly teach a similar 
	Choi also does not teach:
a  supplemental lithium source
	Supplemental lithium was known in the art. Stefan, for example, from the same field of invention, regarding a battery with a silicon-based negative active material (abstract), teaches inclusion of an auxiliary electrode comprising lithium metal (para 0047), wherein the amount of lithium in the auxiliary electrode relative to the maximum operating capacity of the loaded negative electro may be at least 5% up to about 50% (para 0047), and wherein the auxiliary electrode is intended to mitigate irreversible capacity loss (see e.g. para 0066).  It would have been obvious to one of ordinary skill in the art to include a supplemental lithium source in order to mitigate the irreversible capacity loss of a silicon-based anode, as taught in Stefan.
	Regarding Claims 13 and 18, Choi renders obvious:
combinations of carbon black and graphite as substitutably equivalent conductive additives (paras 0061)
	Regarding Claims 14-15, Hu renders obvious:
reversible capacities as high as 1150 mAh/g (page 1647 first paragraph) including high reversible capacities at high current densities up to approximately 1C (page 1647 second paragraph)
irreversible capacity loss of around 1/3 for the silicon-SiO-carbon embodiment with VC (see Fig. 3b) including first cycle intercalation/deintercalation capacities exceeding 1800 mAh/g and 1500 mAh/g, respectively
	This material is interpreted to anticipate the claimed active material even though the discharge capacity at exactly those conditions is not explicitly stated by Hu, since Hu teaches a material of 
	Insofar as Applicant might dispute whether the prior art actually teaches the claimed electrochemical characteristics, Applicant must point to a positive structural difference in the material itself, or the method of making, in order to demonstrate that it is actually a different material. Insofar as Applicant cannot point to a positive structural difference, it is not clear how the claimed capacity characteristics could be enabled, because one of ordinary skill in the art would not be apprised of the relevant critical differences between the claimed material and those already known in the art and disclosed by Hu and Wang.
	Regarding Claim 17, while Choi does not teach:
a porous silicon based material of the claimed capacity characteristics
	Choi renders obvious porous silicon materials, and very high capacity silicon-based materials were known in the art. Kim et al. “Three-Dimensional Porous Silicon Particles for Use in High-Performance Lithium Secondary Batteries.” Angew. Chem. Int. Ed. 2008, 47, 10151-10154 teaches high capacity porous silicon particles with capacities over 2800 mAh/g (see e.g. page 10152 and Fig. 2). See also Magasinski et al. “High-performance lithium-ion anodes using a hierarchical bottom-up approach.” Nature Materials, vol. 9, April 2010, 353-358 for porous silicon-based materials with capacities of about 2,600 mAh/g  that would have been obvious to use in Choi. 
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723